Citation Nr: 0914881	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  96-05 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A 
September 1995 rating decision continued a 10 percent rating 
for psychoneurotic anxiety reaction with psychophysiological 
musculoskeletal complaints.  A subsequent January 1999 rating 
decision increased the rating for chronic psychoneurotic 
anxiety reaction to 30 percent.  In addition, a June 1999 
rating decision denied entitlement to service connection for 
disc space narrowing at L5-S1 and entitlement to a total 
rating based upon individual unemployability (TDIU).

A February 2000 Board decision affirmed the continuation of 
the 30 percent rating for chronic psychoneurotic anxiety 
reaction, the denial of service connection for a low back 
disorder, and the denial of entitlement to TDIU, and the 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  By an October 2000 Order, the 
Court, pursuant to a joint remand, vacated the February 2000 
Board decision with respect to the three claims and remanded 
the appeal to the Board for another decision taking into 
consideration matters raised in its November 2000 order.  In 
June 2001, the Board remanded the case to the RO for VA 
mental disorders and spine examinations.

In a decision of January 2004 the Board denied an evaluation 
in excess of 30 percent for the Veteran's psychiatric 
disability and remanded the issues of entitlement to service 
connection for a back disability and entitlement to a TDIU.  
The record does not reflect the Veteran appealed that 
decision to the Court.

By a January 2006 decision, the Board denied the Veteran's 
low back and TDIU claims.  The Veteran appealed that decision 
to the Court.  

By a January 2008 Order, the Court, again pursuant to a joint 
motion, vacated the Board's January 2006 decision to the 
extent it denied service connection for a low back disorder, 
and remanded the case for compliance with the instructions of 
the joint motion.  The Board's decision denying the TDIU 
claim was affirmed.  

For the reasons stated below, the Board concludes that 
additional development is required to comply with the 
instructions of the joint motion.  Accordingly, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  As detailed below, the Board concludes 
that a remand is required in order to comply with the duty to 
assist.

The joint motion that was the basis for the Court's January 
2008 Order contended that the reasons and bases supplied for 
the Board's decision denying service connection for a low 
back disorder were inadequate.  Specifically, the Board did 
not provide adequate reasons and bases as to why it found a 
June 2005 VA examiner's opinion probative.  The joint motion 
noted that a September 2004 VA examination diagnosed the 
Veteran with chronic soft tissue strain of the lumbar spine, 
and opined that it was a direct result of his in-service 
injuries.  In a June 2005 addendum, the examiner stated that 
he had reviewed the Veteran's service treatment records since 
the September 2004 examination, that they revealed the 
Veteran was never hospitalized for 30 days for back pain 
during service as claimed, and as a result the examiner 
concluded that his September 2004 opinion was incorrect.

The joint motion asserted, in pertinent part, that the June 
2005 addendum appeared to be based upon a mischaracterization 
of the Veteran's service treatment record in January 1972.  
In essence the examiner noted that the pertinent record 
indicated the Veteran had "psychotherapy and Williams 
exercises" and that therefore, "it sounds like he was 
hospitalized for nine days for both orthopedic and 
psychiatric evaluations."  The joint motion asserted that 
the record actually appeared to be a review of a hospital 
discharge summary which indicated that the Veteran had 
actually been hospitalized for nineteen days, not nine, and 
that it was for pain in the groin area and back pain, with no 
mention made of psychiatric problems.  The joint motion 
contended that the Board did not discuss why the June 2005 
opinion was deemed to be probative despite its apparent 
reliance on factual inaccuracies, and the error could not be 
said to be without prejudice for the Veteran.

In a subsequent March 2009 statement, the Veteran's attorney 
contended, in pertinent part, that the Board should either 
find that the remaining evidence of record warranted an award 
of service connection for the low back disorder, or in the 
alternative the claim should be remanded back to the RO for 
the purpose of obtaining a medical opinion which was adequate 
for rating purposes.

The Board concurs with the assertion that a new examination 
should be accorded to the Veteran in this case that is based 
upon a complete and accurate understanding of his medical 
history.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).  Accordingly, this case will be 
remanded for a new examination.

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also observes that on March 3, 2006, subsequent to 
its prior decision of January 2006, the Court issued Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which outlined what 
information must be provided regarding potential disability 
rating(s) and effective date(s) in a service connection 
claim.  As a remand is already required in this case, the 
Board concludes that the Veteran should be provided with this 
notification.

For these reasons, the appeal is REMANDED for the following:

1.  Please send the Veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for his low back 
disorder since June 2005.  After securing 
any necessary release, obtain those 
records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to determine the etiology of his current 
low back disorder.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran's current low back disorder 
is causally related to the confirmed 
events of his active service.  In 
pertinent part, the January 28, 1972 
service treatment record indicates that 
the appellant received physio therapy and 
Williams exercises.  The document appears 
to be a review of a hospital discharge 
summary which reflects the appellant's 
hospitalization from January 9, 1972, 
until January 27, 1972 (a period of 
nineteen days, not nine) for pain in the 
groin area and back pain.  No mention is 
made of psychiatric problems.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his attorney should 
be furnished a Supplemental Statement of the Case which 
addresses all of the evidence obtained since the RO last 
adjudicated this case, and provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

